Fourth Court of Appeals
                                       San Antonio, Texas
                                    MEMORANDUM OPINION
                                            No. 04-20-00488-CV

                              SHENANDOAH CHURCH OF CHRIST,
                                        Appellant

                                                    v.

                                           Gabriel RODRIGUEZ,
                                                  Appellee

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020-CI-10952
                            Honorable Angelica Jimenez, Judge Presiding

PER CURIAM

Sitting:           Sandee Bryan Marion, Chief Justice
                   Beth Watkins, Justice
                   Liza A. Rodriguez, Justice

Delivered and Filed: November 25, 2020

DISMISSED FOR WANT OF PROSECUTION

           When appellant filed this appeal, it was required to pay a filing fee of $205.00. See TEX.

GOV’T CODE ANN. §§ 51.207(b)(1), 51.941(a); see also id. §§ 51.208, 51.0051; TEXAS SUPREME

COURT ORDER REGARDING FEES CHARGED IN                 THE   SUPREME COURT, IN CIVIL CASES IN      THE

COURTS      OF   APPEALS,   AND   BEFORE   THE JUDICIAL   PANEL   ON   MULTIDISTRICT LITIGATION (Misc.

Docket No. 14-9158, Aug. 28, 2015). Appellant did not pay the required filing fee when it filed

the notice of appeal. The clerk of the court notified appellant of this deficiency in a letter dated

October 1, 2020 and advised appellant that the filing fee was due by October 12, 2020. On October
                                                                                    04-20-00488-CV


22, 2020, when the fee remained unpaid, we ordered appellant to show cause in writing that either

(1) the filing fee had been paid, or (2) it was entitled to appeal without paying the filing fee by

November 2, 2020. See TEX. R. APP. P. 20.1 (providing that indigent party who complies with

provisions of that rule may proceed without advance payment of costs). We further advised

appellant that if it failed to respond satisfactorily within the time ordered, the appeal would be

dismissed for failure to pay the filing fee. See id. R. 5, 42.3(c).

       When the fee was not paid by November 2, 2020, this court contacted appellant about the

late filing fee by telephone, but the filing fee remains unpaid. We therefore order this appeal

dismissed for want of prosecution. See id. R. 42.3(c). We further order that appellee recover his

costs of this appeal, if any, from appellant.

                                                   PER CURIAM




                                                  -2-